Title: From James Madison to Richard Cutts, March 1820
From: Madison, James
To: Cutts, Richard


                    
                        Dear Sir
                        Montpr. Mar. 1820
                    
                    Yours of the 21st. Ult: came duly to hand. I thank you for your attention to the expected papers from Judge Washington. It was not my intention to trouble you with an application to him, but merely to receive & forward the papers which he was to put into your hands.
                    I have sincerely sympathized with you in your pecuniary difficulties. Whatever inconveniencies may have resulted to myself from them, will be compensated, if the delay in remitting my funds, has essentially aided in saving your own. It will be doubly agreeable if the recruited state of the latter should at no distant day enable you to prepare me for a contingent object which may call for all my disposable resources. In the mean time, I shall be glad if a moment of leasure should make it convenient, to intimate the amount which will be ultimately due. I write this by Payne, whose communications will take the place of all I could add, excepting the assurances I beg you to accept of my constant affection and most sincere wishes for your success & happiness.
                    
                        James Madison
                    
                